Citation Nr: 9931223	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased schedular rating for residuals of 
vagotomy and pyloroplasty due to peptic ulcer disease 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945 and from November 1945 to July 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1997 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's residuals of vagotomy and pyloroplasty for 
peptic ulcer disease are manifested by subjective complaints 
of abdominal pain, loose stools, nausea, and dumping syndrome 
and a diagnosis of anemia.

3.  The veteran's residuals of a vagotomy and pyloroplasty 
for peptic ulcer disease are not manifested by impairment of 
health manifested by anemia and weight loss; recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year; episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals with diarrhea and weight loss; confirmed diagnosis of 
alkaline gastritis; or confirmed persisting diarrhea.

4.  Neither an exceptional nor unusual disability picture has 
been demonstrated that would render impractical the 
application of the regular schedular standards.



CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for the 
residuals of a vagotomy and pyloroplasty for peptic ulcer 
disease are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, § 4.114, Diagnostic 
Code 7305, 7308, 7348, 7803, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection for the residuals of a vagotomy and 
pyloroplasty due to peptic ulcer disease was established by 
means of an August 1981 rating action as service medical 
records indicate treatment for a duodenal ulcer and refer to 
X-ray report showing scarring over the duodenal bulb while on 
active duty.  A 20 percent disability rating was assigned 
effective June 25, 1981, the date of receipt of the veteran's 
claim.  Subsequent to the original grant of service 
connection, the veteran filed for an increased disability 
rating.  By means of a June 1997 rating action, the RO denied 
the veteran's claim.  The veteran appeals this rating action, 
that his disability is more severe than currently evaluated 
and that an increased disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's current disability is currently evaluated under 
Diagnostic Code 7348. 38 C.F.R. § 4.114 (1999).  Under these 
criteria a 20 percent disability rating contemplates a 
vagotomy with pyloroplasty or gastroenterostomy manifested by 
symptomatology consistent with a recurrent ulcer with 
incomplete vagotomy.  A 40 percent evaluation is available 
for a vagotomy with pyloroplasty or gastroenterostomy with 
symptoms and a confirmed diagnosis of alkaline gastritis, or 
confirmed persisting diarrhea. 

Diagnostic Code 7348 indicates that recurrent ulcers 
following complete vagotomy may be rated under Diagnostic 
Code 7305 and dumping syndrome may be rated under 7308.  A 20 
percent evaluation under Diagnostic Code 7305 contemplates a 
duodenal ulcer with moderate symptomatology manifested by 
recurrent episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent evaluation is assigned 
with moderately severe symptoms less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  

Under Diagnostic Code 7308, symptomatology consistent with 
mild postgastrectomy syndromes manifested by infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations will 
warranted a 20 percent disability rating.  A 40 percent 
rating is available for moderate symptomatology manifested by 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).   The veteran's most recent VA examination for 
compensation purposes was in May 1997.  The examination 
report indicates that the veteran complained of epigastric 
burning primarily at night; however, he denied any 
aspiration.  He indicated that when he awakens during the 
night, he takes an antacid such as milk of magnesia.  The 
examination report also indicates subjective complaints of 
periodic dumping following consumption of sweets or after 
consuming a lot of liquids with his meals.  He indicated that 
he took Pepcid daily to help with his symptoms.  He also 
indicated that, after eating a big meal, he develops 
abdominal swelling and nausea lasting for about an hour and 
then gradually disappearing.  Objective examination showed 
that the veteran weighed 154 pounds.  The report indicates 
that he had an 8" inch long well healed scar located midline 
in his upper quadrant.  There was no evidence of hernia, 
masses or tenderness.  The report indicates that the veteran 
did not appear anemic and had no periodic vomiting.  
Similarly, he has never had any hematemesis or melena.  The 
report indicates that the duration per episode of pain is 2 
to 3 days at a time occurring once or twice a week.  The 
examining physician noted that an upper gastrointestinal 
tract x-ray showed a small amount of esophageal 
regurgitation; however, there was no evidence of esophagitis.  
While there was no hiatal hernia, there was a definitely 
deformed pylorus with an abnormal presentation of the pylorus 
almost like a duodenal diverticulum.  

VA outpatient treatment records from December 1996 to March 
1998 show treatment for peptic ulcer disease, stomach pain, 
and abdominal pain.  A December 1996 VA medical certificate 
shows complaints of stomach pain with flare-ups.  The medical 
certificate indicates that he weighed 153 pounds. 

VA medical records indicate that he was hospitalized for bone 
marrow aspiration in October 1997.  Nursing Assessment 
Reports completed during his hospital stay indicate that his 
gastrointestinal system was within normal limits and his 
bowel sounds were normal.  Nursing records further indicate 
that the veteran was not incontinent.  His weight was listed 
as 160.7 pounds.  The operative report indicates a diagnosis 
of anemia.  

An outpatient treatment record from November 1997 indicates 
that he was moderately anemic.  A June 1998 outpatient 
treatment record shows that he was seen for follow-up 
treatment for prostrate cancer.  The treatment record 
indicates that he weighed 162.9 pounds.  

A March 1998 treatment record from Kessler Air Force Base 
(AFB) indicates that the veteran was seen for a follow-up 
visit after treatment for prostrate cancer.  The record 
indicates that his condition was stable without fatigue, 
anorexia, weight loss, or bony pain.  While he had bright red 
blood per rectum, this symptomatology was attributed to 
hemorrhoids.  His weight was recorded as 160 pounds.  

A VA Medical Center (VAMC) discharge summary from March 1998, 
indicates that the veteran was hospitalized with a history of 
dysuria, fever, and chills.  The discharge summary indicates 
that he had no nausea or vomiting. During his hospital stay, 
nursing notes indicate that his gastrointestinal system was 
within normal limits and that his bowel sounds were normal.  
His last bowel movement was described as brown and formed.  
No incontinence of stool or diarrhea was noted.  A March 1998 
VA Nutrition Screening report indicates that the veteran 
weighed 159 pounds and that his usual weight was 160 pounds 
with his ideal weight being 163 pounds plus or minus 10 
percent.  His weight was shown to be within normal limits.  
His nutritional status was normal and his appetite was 
normal.

An outpatient treatment record from Kessler Air Force Base 
dated in October 1998 indicates that he veteran was seen with 
complaints of abdominal pain.  The record shows treatment for 
hemorrhoids and indicates that his abdominal pain was 
resolved since he was taken off medication that caused 
constipation.  

At an October 1998 hearing before a RO hearing officer, the 
veteran indicates that he had to watch what he eats.   He 
stated that his ulcer kept him from doing activities as his 
bowels were loose and he did not know when "dumping" might 
occur.   He stated that his ulcer kept him up at night and 
prohibited him from getting a good night's sleep.  He 
indicated that he eats three or four meals a day to maintain 
his weight and that he weighed 150 pounds.  He indicated that 
he was anemic and that he was required to take iron 
supplements.  The veteran's wife indicates that he was 
nauseated often in the mornings.

As set forth above, to satisfy the criteria for an increased 
rating under Diagnostic Code 7348, the evidence must show a 
confirmed diagnosis of alkaline gastritis or confirmed 
persisting diarrhea.  The medical evidence does not indicate 
that the veteran has a diagnosis of alkaline gastritis.  
Additionally, while the veteran complains of loose stools and 
dumping and the VA medical examination report of May 1997 
indicates a diagnosis of mild dumping syndrome, subsequent, 
and more recent, clinical evidence does not indicate any 
treatment, complaints, or diagnosis of confirmed persistent 
diarrhea.  On the contrary, nursing records from VA 
hospitalization in October 1997 and March 1998 do not 
indicate that he had diarrhea or loose stools and his 
gastrointestinal system was noted to be within normal limits.  
Accordingly, an increased evaluation under Diagnostic Code 
7348 is not warranted by the recent clinical evidence.  See 
Francisco.

In order to receive an increased disability rating under 
Diagnostic Code 7308, the evidence must show that the 
veteran's current symptomatology is analogous to moderate 
postgastrectomy syndrome with less frequent episodes of 
epigastric disorders manifested by mild circulatory symptoms 
after meals but with diarrhea and weight loss.  As set forth 
above, the medical evidence does not show that the veteran 
has chronic diarrhea.  Similarly, the evidence does not show 
that he has mild circulatory symptoms after meals.  
Additionally, the evidence does not show that the veteran has 
weight loss.  Minor weight loss or greater losses of weight 
for periods of brief duration are not considered important in 
rating.  38 C.F.R. §  4.112 (1999).  In the present case, the 
clinical evidence indicates that the veteran's ideal weight 
is in the range of 146.7 to 179.3 pounds (between 10 percent 
below and 10 percent above 163 pounds).  As shown above, post 
service treatment records and the veteran's testimony at his 
personal hearing do not show that his weight is outside this 
normal range.  Accordingly, an increased rating under 
Diagnostic Code 7308 is not warranted.  

An increased rating of 40 percent is also available under 
Diagnostic Code 7305 for symptomatology consistent with a 
moderately severe duodenal ulcer which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  
While the evidence shows that the veteran has been diagnosed 
with anemia, the evidence does not show that it results in an 
impairment in health.  VA treatment records indicate that the 
veteran is able to maintain his weight.  The evidence shows 
that the veteran's most recent treatment records concern 
treatment for prostate cancer and do not indicate that his 
anemia results in  severe impairment of health as 
contemplated by an increased rating.  Additionally, while 
there is medical evidence shows several complaints of 
abdominal pain, the evidence does not indicate that the 
veteran experiences four or more incapacitating episodes a 
year due to his peptic ulcer disease or residuals of a 
vagotomy and pyloroplasty.  On the contrary, his current 
hospitalizations have been due to prostate cancer and 
dysuria.  Accordingly, an increased rating under Diagnostic 
Code 7305.  

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology.  Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars that are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
which are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (1998).  However, the 
medical evidence does not indicate, nor does the veteran 
contend, that his surgical scars as a result of his vagotomy 
and pyloroplasty are tender, painful, poorly nourished, or 
ulcerating.  Accordingly, an increased rating under 
Diagnostic Code 7303 and Diagnostic Code 7304 are not 
warranted. 

The Board accordingly concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a residual of vagotomy and pyloroplasty for peptic 
ulcer disease.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, § 4.114, Diagnostic Codes 
7305, 7308, 7348, 7803, 7804 (1999).  The Board has 
considered all of the possible avenues for an allowance but 
unfortunately is unable to grant the benefit sought at this 
time.  

In addition, the Board does not find that this case presents 
such an exceptional or unusual disability picture, as would 
be manifested by marked interference with employment or by 
frequent periods of hospitalization, that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).



ORDER

An increased rating for residuals of a vagotomy and 
pyloroplasty for peptic ulcer disease is denied.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

